Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 12/11/2019.
2.	Claims 1-20 are pending in the application. Claims 1 and 11 are independent claims.



Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. More specifically, the title includes ‘Artificial Intelligence (AI) Enhanced Automated Workflow’ however the invention and the specification does not include any language related to Artificial Intelligence as it pertains to enhanced workflow, collaboration, or automation. 
The following title is suggested: Collaboration and Knowledge Management System









Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 6, 7, 9, 11-13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jalil USPN 10/708,204 filed (5/21/2018) in view of Yamamoto, PGPub. 2010/0079781 filed (9/17/2009).
In reference to independent claim 1, Jalil teaches:
	define a network having a plurality of collaboration tools (See Jalil, Col. 7-9) A collaboration platform including a user interface that allows a user to create a project, include specific users to collaborate on a project, create a user group for collaborating on a problem, designate the project as public or private. Also, the reference discloses (See Col. 9) a collaboration tool that allows users to upload and share files, create live document, Vote on ideas posted by users related to the project, coding windows, and testing windows, and further allows users to add more tools to the project. Col. 25 discloses and Figure 9 illustrate a method whereby a user can include accessibility restrictions such as making a project private or public, designate specific people as contributors to the project.
index content so it is discoverable by each of the collaboration tools (See Jalil, Col. 10-11) project information is searched using a search field and received text input. Further, projects may be identified through specific fields such as ‘science, art, math, engineering, programming, etc. Receive an uploaded document (See Jalil, Col. 9) The moderator may use the UI to upload and share one or more content files related to the problem to be solved or the project to be completed. Thus, the reference to Jalil teaches a means of uploading and editing a document within a collaborative environment and searching for project related data using the search query and terms for finding projects of interest however the reference to Jalil fails to explicitly state indexing content. However, the reference to Yamamoto (See para. 0068-0072) teaches a means of uploading document and further discloses a method of generating index information from the extracted text to efficiently search and identify specific documents. Thus, it would have been obvious to one of ordinary skill in the art to have combined the reference to Jalil which teaches uploading documents and searching documents utilizing key terms of interest with the reference to Yamamoto which teaches a similar means of uploading documents and further discloses a means of extracting text from the documents and generating a term index for the documents thus allowing the documents to be searched and identified since this text identification feature would have provided an added benefit of identifying relevant document information within a collaborative environment.
	provide for collaborative content creation; and (See Jalil, Col. 13-14 and Figure 3) a collaborative content creation application allows user to open a project and further allows specific users to share content, generate content, and save content within the collaborative interface.
provide for automation of tasks (See Jalil, Col. 13-14) A means of utilizing the tools within the collaborative interface to automate tasks such as utilizing the calculator, notes function, vote task functionality, etc. Also, the reference discloses a DONATE button that automates the task of soliciting 
In reference to dependent claim 2, Jalil teaches:
	define a Space as a collaboration sandbox wherein users collaborate together (See Jalil, Col. 13-15, figure 3) A user creates a collaboration space and allows the space to be viewed, edited, and shared with a specific set of users. The collaborative space illustrated in figure 3 is used by each contributing user in the set to collaborate together on a project.
	display, within a Space user interface, Channel and Explore areas, wherein the Channel area contains posts and updates on the Space and wherein the Explore area is search facility for content within the Space (See Jalil, Col. 10, Col. 13-14, figure 1B and 3) A means of providing search methods related to projects, posts, and content related to a generated project within the user’s space, and posts related to a project.
In reference to dependent claim 3, Jalil teaches:
	Instructions to direct the computing device to define a Board that manages aspects of the Space, include Lists with Cards that represent users and content within the Space (See Jalil, Col. 14-17, figures 3-4) A board that manages aspects of the space is taught by the featured tools such as those found in figure 3, items 320, 322, 346, 308, 340 that manage functionality of each area within the space. Specific users within the collaborative space are represented in the region 308 of figure 3. 
In reference to dependent claim 6, Jalil teaches:
Receive an uploaded document (See Jalil, Col. 9) The moderator may use the UI to upload and share one or more content files related to the problem to be solved or the project to be completed. 
	Scan the uploaded document to generate a set of words associated with the updated document; and extract text from the uploaded document to build a term index (See Jalil, Col. 13-14) a means of uploading and editing a document within a collaborative environment and searching for project related 
In reference to dependent claim 7, Jalil teaches:
	display a document collaboration user interface wherein plural users collaboratively edit a document (See Jalil, Col. 14) if the project is live, then a document, a video or a software program may be running in the project workspace window and users can edit it in real-time.
	provide tools with the document collaboration user interface for messaging between the plural users, for creating tasks, for creating polls, for creating checklists; and display annotations to the document in a comments area visible to the plural users (See Jalil, Col. 15-16) a means of utilizing messaging between users through a messaging section 306 of figure 3. The messages further include tasks such as ‘solve the 2nd part of the equation’ found in 306. Polls can be utilized by the moderator determine more relevant post, and provide a checklist whereby a user may vote up or down in relation to a specific user post.

In reference to dependent claim 9, Jalil teaches:
	Present a workflow studio too that provides a drag-and-drop user interface to build an automated workflow (See Jalil, Col. 16 and figure 3) A clipboard feature that allows for specific text files, video files, audio filed, and web links to be dragged and dropped from the clipboard area into a specific post useful for completing the project. 
In reference to claims 11-13, 16, 17, and 19, the claims recite a method for carrying out similar limitations to those found in the computer readable medium claims, numbered 1-3, 7, and 9, respectively. Thus, the claims are rejected under similar rationale.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

7.	Claim 4, 5, 14, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Jalil USPN 10/708,204 filed (5/21/2018 in view of in view of Yamamoto, PGPub. 2010/0079781 filed (9/17/2009) and further in view of Reed USPGPub. 2003/0083922 filed (8/2/02).
In reference to dependent claim 4, Jalil teaches:
	present a map that visualizes the connectivity of content of the board using nodes and edges, wherein the nodes present content or people in the Spacer, and wherein the edges represent the relationship between the nodes (See Jalil, Col. 13-15 and figure 3) a means of displaying a visual list of content along with relationship data displayed wherein the content display allows for users collaborating on a project to visualize who and what content is being added to a project. The references to Jalil in view of Yamamoto fail to explicitly display a map with nodes and edges however the reference to Reed (See para. 0119-0120 and figure 25) discloses a method for displaying a map that including connectivity of content using nodes and edges wherein the nodes present content and the edges represent relationships being the nodes as they relate to issue and solution relationships. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Jalil and Yamamoto which teach a means of displaying content and relationship information of said content with a project with the reference to Reed which provides a map display that utilizes nodes and edges for viewing issue and solution information together since it would have provided an added benefit of increasing the amount of relevant content within a region through the use of a visual map of each user’s contribution to the project.
In reference to dependent claim 5, Jalil teaches:
	Instructions to display relationships between plural Boards associated with a user using the map (See Jalil, Col. 13-15 and figure 3) a means of displaying a visual list of content along with relationship data displayed wherein the content display allows for users collaborating on a project to visualize who 
In reference to dependent claims 14 and 15, the claims recite a method for carrying out similar limitations to those found in the computer readable medium claims, numbered 4 and 5, respectively. Thus, the claims are rejected under similar rationale.



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jalil USPN 10/708,204 filed (5/21/2018) in view of in view of Yamamoto, PGPub. 2010/0079781 filed (9/17/2009) and further in view of DeMaris et al., PGPub. 2019/0005009 filed (6/29/2017).
In reference to dependent claim 8, Jalil teaches:
	Instructions to maintain a version history of the document (See Jalil, Col. 9) a collaborative document editing environment which allows a user to create documents and further allows for specific members to edit the live document. The reference further discloses timestamps as they relate to posting content. However, the references to Jalil and Yamamoto fail to explicitly teach maintaining a version history of the document. However, the reference to DeMaris (See para. 0026) teaches a collaborative document editing environment and includes maintaining version history of documents through document labeling. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the collaborative document editing and timestamp methods taught by Jalil and Yamamoto with the document version history techniques of DeMaris which include labels to maintain a version history of a document since it would have provided an added benefit of improved document relevance knowing which version of the document each specific member of the project edited. 
In reference to dependent claim 18, the claim recites a method for carrying out similar limitations to those found in the computer readable medium claim, numbered 8, respectively. Thus, the claim is rejected under similar rationale.



Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jalil USPN 10/708,204 filed (5/21/2018) in view of in view of Yamamoto, PGPub. 2010/0079781 filed (9/17/2009) and further in view of Balasubramanian et al., PGPub. 2018/0107461 filed (4/7/2017).
In reference to dependent claim 10, Jalil teaches:
	Display an automated Bot that interacts with users to perform tasks by receiving inputs from a user that cause the Bot to perform automated actions (See Jalil, Col. 25) discloses and Figure 9 illustrate a method whereby a user can include an Artificial Intelligence engine that acts as an assistant or collaborator on the project. The AI engine could interact with the users visually or through text
However, the references to Jalil in view of Yamamoto fail to explicitly teach an automated bot that interacts with users to perform tasks. The reference to Balasubramanian (See para. 0132, 0141, 0176, and 0183) teaches the utilization of bots operating within a workflow to perform tasks in response to user interaction. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the references to Jalil in view of Yamamoto which teach a 
In reference to dependent claim 20, the claim recites a method for carrying out similar limitations to those found in the computer readable medium claim, numbered 10, respectively. Thus, the claim is rejected under similar rationale.



Conclusion
12.	The examiner recommends amending the independent claims to more clearly identify applicant’s invention. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178